Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
		Remarks
In a response filed on May 5, 2021 (the “Response”), the Applicant amends claims 1 and 4 and cancels claims 6-10 and adds claim 11-13. Claims 1-5 and 11-13 are pending, of which claim 1 is independent.
Response to Arguments
Regarding claims 1-5 and 11-13, the amendment to independent claims 1 and its subsequent inheritance by dependent claims 2-5 and 11-13 changes the scope of the claims. 
Regard the 35 U.S.C. 103 rejection, the Applicant’s arguments in view of the amendments have been fully considered and they are moot. Further, the amendments to claim 1 changes the scope of the claims and necessitates new grounds for rejection. Upon further consideration, a new ground(s) of rejection is made wherein claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US Patent Publication No. 2019/0202494 A1; hereinafter Itou) in view of Taniguchi et al  (US Patent Publication No. 2016/0114832; hereinafter Taniguchi) in view of Kawamata et al  (US Patent 8,401,736 B2; hereinafter Kawamata) in view of Oba (US Patent Publication No 2020/013992; hereinafter Oba) and the detailed explanation is provided under the 35 U.S.C. 103 rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-5 and 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Itou et al (US Patent Publication No. 2019/0202494 A1; hereinafter Itou) in view of Taniguchi et al (US Patent Publication No. 2016/0114832; hereinafter Taniguchi) in view of Kawamata et al  (US Patent 8,401,736 B2; hereinafter Kawamata) in view of Oba (US Patent Publication No 2020/0139992; hereinafter Oba).
Regarding claim 1, Itou teaches:
A vehicle control device that carries out driving assistance of a self-vehicle, comprising: a steering controller that performs steering control on a manual operation by a driver or an automated operation by the vehicle control device (Itou: Figure 2, (entire figure, elements 17 and 10) provide for a vehicle control device along with a ‘steering controller’ and paragraph 0003 provides for automatic driving mode as well as manual operation mode);  
wherein the steering controller accepts steering input by a manual operation by the driver in addition to a system steering amount by the vehicle control device while steering control by the (Itou: Paragraph 0057 provides for “the manual steering controller 72 is input with the steering control amount 26 related to the steering device included in the manual driving control amount 37 output from the vehicle control device 17, the steering information 27 indicating the state of the steering device 6, and the vehicle state information 65. Herein, the steering control amount 26 input to the manual steering controller 72 is, for example, information such as a signal instructing the execution of the manual steering and a correction value in a case where it is necessary to correct the manual operation from the vehicle state”; Paragraph 0058 provides for “the manual steering controller 72 outputs manual steering torque information 74 for assisting steering input by the driver based on these pieces of input information”); and 
a second level of the driving assistance [where steering wheel grasping is not required and] a first level of the driving assistance [where steering wheel grasping is required] (Itou: Figure 9, elements S31 and S29 provide for automatic steering torque (second state) and manual steering torque (first state); Paragraph 0098 provides for “the manual operation contribution degree K is, for example, a value obtained by multiplying the driving operation reliability R by a certain gain and is calculated as a value to become a minimum value to 0 in a state where the driver releases the hands from the steering wheel 11 and to become a maximum value to 1 when the driver has reached the driving operation reliability Rth, in which the driver firmly grips the steering wheel 11 and is considered to be capable of manual driving. When this manual operation contribution degree K is obtained, the process proceeds to step S23” and paragraphs 0103 and 0104 provide for grasping is required (reliable manual driving) and grasping is not required (releasing hands or automated driving or unreliable driving)).
Since Itou does not explicitly teach makes the reaction force to the manual operation larger in a case where traveling is performed [in a second state where steering wheel grasping is unrequired, as compared with a case where traveling is performed in a first state where steering  (Taniguchi: Paragraph 0043 provides for “the steering reaction force characteristic corresponding to the self-aligning torque is offset in accordance with the lateral position in the direction in which the absolute value of the steering reaction force is increased, and inversion of the sign of the steering torque is suppressed when the driver has performed corrective steering that straddles the neutral position of the steering angle”; Paragraph 0045 provides for “the steering reaction force characteristic corresponding to the self-aligning torque is offset in accordance with the deviation margin time ( arrival time to the white line) in the direction in which the absolute value of the steering reaction force is increased, and inversion of the sign of the steering torque is suppressed when the driver has performed corrective steering that straddles the neutral position of the steering angle”; Paragraph 0046 provides for ”the steering reaction force characteristic corresponding to the self-aligning torque is offset in accordance with the curvature of the white line in the same sign direction as that of the self-aligning torque, the steering reaction force characteristic reducing the steering effort of the driver during cornering and suppressing a change in the held steering angle in relation to a change in the steering effort”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Steering Control System & Method of Itou with the techniques as explicitly described in Taniguchi such that the combined system and method of Itou and Taniguchi teaches [making] the reaction force to the manual operation larger in a case where traveling is performed in [a second state where steering wheel grasping is unrequired, as compared with a case where traveling is performed in a first state where steering wheel grasping is required]. One would have been motivated to make such a combination in order to provide better quality of service, improve stability of the vehicle in (Taniguchi: Paragraph 0041 provides for improving stability of the vehicle).
Since Itou in view of Taniguchi does not explicitly teach makes the reaction force to the manual operation larger in a case where traveling is performed [in a second level of the driving assistance where steering wheel grasping is not required], as compared with a case where traveling is performed [in a first level of the driving assistance where steering wheel grasping is required and monitoring surroundings], Kawamata (Steering Control) in a similar field of endeavor teaches makes the reaction force to the manual operation larger in a case where traveling is performed [in a second level of the driving assistance where steering wheel grasping is not required], as compared with a case where traveling is performed [in a first level of the driving assistance where steering wheel grasping is required and monitoring surroundings] (Kawamata: Column 11, lines 60-67 provide for increasing reaction force if the steering wheel operation is automated—i.e. a second level of driving assistance vs. first level of driving assistance where the force which is less when the steering wheel operation is not automated). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Steering Control System & Method of Itou with the Steering Reaction Force Control techniques of Taniguchi with the Reaction Force modulation to automation level techniques of Kawamata such that the combined system and method of Itou, Taniguchi and Kawamata teaches makes the reaction force to the manual operation larger in a case where traveling is performed [in a second level of the driving assistance where steering wheel grasping is not required], as compared with a case where traveling is performed [in a first level of the driving assistance where steering wheel grasping is required and monitoring surroundings]. One would have been motivated to make such a combination in order to provide better quality of service, improve stability of the vehicle in relation (Kawamata: Column 1, lines 25-35).
Since Itou in view of Kawamata does not explicitly teach an amount of tasks required of the driver in the first level is larger than an amount of tasks required of the driver in the second level, Oba teaches an amount of tasks required of the driver in the first level is larger than an amount of tasks required of the driver in the second level (Oba: Figure 5 and paragraphs 0211-0214 provide for different automation levels and paragraph 0221 provides for levels 0 to 2 which is equivalent to manual driving mode and levels 3-4 is equivalent to autonomous levels—wherein levels 0-2 is equivalent to instant application’s level 1 and levels 3-4 is equivalent to instant application’s level 2; Figure 10 (entire figure) and paragraphs 0314 and 315-0325 provide for different driver modes and automation levels—wherein levels 0-2 (instant application’s level 1) requires driver to execute more tasks than levels 3-4 (instant application’s level 2) requires less tasks).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method of Steering Control System & Method of Itou with the Steering Reaction Force Control techniques of Taniguchi with the Reaction Force modulation to automation level techniques of Kawamata such that the combined system and method of Itou, Taniguchi, Kawamata and Oba teaches an amount of tasks required of the driver in the first level is larger than an amount of tasks required of the driver in the second level. One would have been motivated to make such a combination in order to provide better quality of service, improve stability of the vehicle in relation to the steering input of the driver, customer comfort during the ride, business position and maintain compliance with current industrial trends and practice (Oba: Paragraph 0008).
Regarding claim 2, the rejection of claim 1 is incorporate. Itou in view of Taniguchi teaches:
(Taniguchi: Figure  20 (element P1) provides for reduce steering torque and figure 14 (element B) provides for steering angle—i.e. reaction force is reduced when steering input increases).
Regarding claim 3, the rejection of claims 1 and 2 are incorporate. Itou in view of Taniguchi teaches:
The vehicle control device according to claim 2, wherein the index value is a difference between the system steering amount and a steering amount of the steering input by the driver (Taniguchi: Figure 13 and paragraph 0076 and 0077 provide for the index value delta theta 1-2 and delta theta 1-4—which is equivalent to steering angle theta 2 and driver input theta 1).
Regarding claim 4, the rejection of claims 1 and 2 are incorporate. Itou in view of Taniguchi teaches:
The vehicle control device according to claim 2, wherein the threshold in the second state is set to be larger than the threshold in the first state (Taniguchi: Figure 13 (first state) and 14 (second state) provides for greater threshold in the second state vs. first state—i.e. delta theta 1-4 vs delta theta 1-2).
Regarding claim 5, the rejection of claims 1 and 2 are incorporate. Itou teaches:
The vehicle control device according to claim 2, wherein the threshold is changed based on at least either a state of the driver, or an operation state of another operation performed by the driver (Taniguchi: Paragraph 0078 provides for “because the amount of change in the steering angle in relation to the amount of change in the held steering torque thereby decreases as the curvature of the white line increases, the reduction amount [delta theta 1-4] of the steering angle is less than that of a conventional reduction amount [delta theta 1-2] even when the driver reduces the held steering torque to T4 and the reduction amount [delta T3-4] is the same as the conventional reduction [delta T1-2] shown in FIG. 13”).
Regarding claim 11, the rejection of claim 1 is incorporate. Itou teaches:
(Itou: Paragraph 0007 provides for manual driving (requiring grasping of steering wheel)).  
Regarding claim 12, the rejection of claim 1 is incorporate. Itou teaches:
The vehicle control device according to claim 1, wherein the tasks required of the driver in the first level of the driving assistance include monitoring surroundings (Itou: Paragraph 0007 provides for manual driving (requiring grasping of steering wheel and monitoring surroundings)).  
Regarding claim 13, the rejection of claim 1 is incorporate. Itou in view of Taniguchi teaches:
The vehicle control device according to claim 1, wherein the driving assistance includes automated driving (Itou: Claim 17 provides for automated driving).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—See PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISCHI PANICKER whose telephone number is (571) 270-7924.  The examiner can normally be reached on M-F (7:30 - 16:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Tischi Balachandra/Examiner, Art Unit 3662 

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662